Citation Nr: 1330393	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  10-13 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for residuals of a heat injury.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel




INTRODUCTION

The appellant served with the Oregon National Guard from February 1994 to February 2000 and had active duty for training (ACDUTRA) from June 1995 to August 1995 and in June 1998 with the Oregon National Guard, with additional unverified service periods.  The appellant does not contend that he had active duty service, and no active duty service is shown.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Board has reviewed the appellant's physical claims file, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.

In March 2013, the appellant presented testimony relevant to the appeal at a Board hearing before the undersigned Veterans Law Judge held in Portland, Oregon (i.e., a Travel Board hearing).  A transcript of the hearing is associated with the record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After review of the record, the Board finds that additional development is needed before proceeding with appellate review.  At the Board hearing and in statements submitted during the course of the appeal, the appellant asserted that he first began to experience symptoms of multiple sclerosis during service.  He contends that the heat injuries (i.e., heat exhaustion) he sustained during ACDUTRA periods were either initial manifestations of multiple sclerosis or that multiple sclerosis is a residual of the heat injuries sustained during ACDUTRA service.  At the hearing, he indicated that he thought that multiple sclerosis symptoms began in 2000.

The appellant's National Guard service records show he sustained a heat injury, noted as heat exhaustion, while performing duties at Fort Polk, Louisiana during an ACDUTRA period in June 1998.  See Statement of Medical Examination and Duty Status dated April 1999.  While seeking medical treatment for the June 1998 heat injury, the appellant reported that he had previously suffered "heat stroke" in June 1994 at Fort Benning, Georgia and had "heat exhaustion" a year later (i.e., in June 1995) during advanced individual training (AIT).  Also, the appellant has submitted a statement from a fellow National Guardsman who stated that he was a witness to the heat injuries that occurred during basic training in July 1994 and AIT in July 1995 at Fort Benning, Georgia, as well as the heat injury that occurred in July 1998 at Fort Polk, Louisiana.  The Army National Guard Retirement Points History Statement reveals that the appellant may have had either ACDUTRA or INACDUTRA service when he sustained the reported June or July 1994 heat injury; however, the appellant's ACDUTRA and INACDUTRA service periods in the National Guard have not all been verified.  Therefore, a remand for verification of the service periods is needed.   

Also, the appellant reported, on the March 2008 VA Form 21-4142, that he was hospitalized at the Martin Army hospital at Fort Benning, Georgia for heat injury in August 1995; however, no records from the Martin Army hospital are of record.  Notably, service treatment records are only comprised of the outpatient treatment records and discharge summaries of inpatient care and do not include the full inpatient treatment records or behavior health records.  See VBA Fast Letter No. 13-09 (Apr. 26, 2013).  Because no attempt to obtain the appellant's inpatient treatment records from the Martin Army hospital has been made, a remand is necessary to request the records.

Furthermore, the Board notes that a June 2006 private treatment record reads that "patients with multiple sclerosis are exquisitely sensitive to heat."  As stated above, the appellant contends that his heat injuries during National Guard service were either early manifestations of his multiple sclerosis or caused him to develop multiple sclerosis (i.e., the disease is a residual of in-service heat injuries).  The National Guard service treatment records currently of record show heat injury in June 1998, which was during a period of ACDUTRA service.  The appellant has not yet been afforded with a medical examination with a medical opinion to determine the likelihood in terms of relative probability that multiple sclerosis is related to ACDUTRA service, to include heat injury sustained therein; therefore, a remand for a VA medical examination and medical opinion is warranted.  

Finally, the Board recognizes that the appellant alternatively asserted at the Board hearing that multiple sclerosis initially manifested during the seven-year presumptive period following his National Guard service.  However, presumptive periods for service connection do not apply to ACDUTRA or INACDUTRA service periods.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  In this case, the appellant has no active duty service; therefore, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the appropriate sources, including the Defense Finance and Accounting Service (DFAS), to attempt to verify any and all dates of the appellant's service in the National Guard, to include all of the periods of ACDUTRA and inactive duty training (INACDUTRA).  If such verification of ACDUTRA or INACDUTRA service is unobtainable, a negative reply should be noted in the record.

2.  Attempt to obtain all inpatient treatment records for the appellant's reported treatment for heat injury at the Martin Army hospital at Fort Benning, Georgia during the period from June 1995 to August 1995 and associate them with the record. 

All negative responses should be properly documented in the record, and the procedures outlined in 38 C.F.R. 
§ 3.159(e) should be followed.   

3. After actions (1) and (2) have been completed, schedule the appellant for appropriate VA examination to assess the current nature and etiology of multiple sclerosis and residuals of a heat injury.  

The claims file and all relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  The examiner should confirm that the record was reviewed. An interview of the appellant regarding his relevant medical history, physical examination, and all tests and studies required to respond to the following questions should be performed.  

Based on review of the appropriate records, the examiner should provide the following medical opinions:

a)  Is it as likely as not (i.e., to a 50 percent degree of probability or greater) that multiple sclerosis initially manifested during or is otherwise causally or etiologically related to ACDUTRA service, to include heat injury sustained therein?  Please explain the answer, noting the appellant's contention that the heat injury was an initial manifestation or early symptom of multiple sclerosis.  

b)  The examiner is asked to identify any and all disabilities by diagnosis that are as likely as not (i.e., to a 50 percent degree of probability or greater) a current residual of the heat injury (injuries) sustained during the appellant's National Guard ACDUTRA and/or INACDUTRA service.  

The examiner is requested to provide a rationale for any opinion provided.  In answering all questions, the examiner should review all evidence of record, including the appellant's reports and history, not just medical documents.  

4.  Thereafter, the remanded claims should be readjudicated.  If any benefit sought on appeal remains denied, the appellant should be provided with an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


